DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 1 March 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, and 15 have been amended.
Claims 2-7, 9-14, and 16-20 are original / previously presented.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-20 have been considered but they are not persuasive.
Applicant argues the claims are eligible because “the claims integrate the alleged abstract idea into a practical application at least because the claims recite elements that reflect an improvement to technology or technical field.  Specifically, the claims reflect an improvement to a system and a method that bundles jobs for the auction that may help reduce the cost of deliveries compared to high per-delivery costs associated with a point-to-point single delivery job auction system. For example, the as-filed specification discusses, ‘after the shorter of the first and second time periods has expired, at operation 508, it is determined if the first and second jobs may be combined so that a single courier may cost effectively deliver both packages without violating any of the constraints included in the details of each delivery job. If not, then the job with the associated time period that is shorter may be listed for auction to couriers immediately, and the other job may remain in the queue for the remainder of its associated time period at operation 512,’ and ‘to include the first job and the second job as the single item facilitates minimizing a distance traveled or an amount of time for at least one of the plurality of couriers to complete the first job and the second job,’ and ‘the marketplace application 120 provides listing and price-setting mechanisms whereby a user may be a seller or buyer who lists or buys goods or services (e.g. for sale) published on the marketplace application 120.’  These improvements are reflected at least in the following elements, ‘after a shorter of the first period of time or the second period of time online marketplace and bidding via the network only generally links the judicial exception to a technological environment (i.e. Internet), which also is also not indicative of a practical application.  See MPEP 2106.04(d) and 2106.05(h). Hence, the claims do not present a technological improvement, and do not present a practical application. This argument is not persuasive.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 103 rejection of claims 1-20 have been considered but they are not persuasive.
Applicant argues that the applied references fail to teach the claim 1 limitation “after a shorter of the first period of time or the second period of time has expired in which the first job or the second still remains in the queue and has yet to be provided to the online marketplace for auction to the plurality of couriers, determining, by the second server, whether to include the first job and the second job as a single item for auction in the online marketplace based at least in part on the first delivery constraints and the second delivery constraints, the second period of time being shorter than the first period of time, and to include the first job and the second job as the single item facilitates minimizing a distance traveled or an amount of time for at least one of the plurality of couriers to complete the first job and the second job” (Remarks pg. 12).  Examiner disagrees. This limitation is taught by the combination of Zohar, Carpenter, and Jensen. Zohar, as shown in Fig 2, Fig 7, ¶[0064], ¶[0083-89], ¶[0104-105], claims 57-59, claim 62-63 details the server determining whether to include the first and second jobs together (i.e. as a single item) for couriers based on the first and second delivery constraints, and ¶[0039], ¶[0042], ¶[0074], claim 71 details decision algorithms for courier jobs include minimizing costs and metrics of routes including route duration and route length regarding shared routes and direct routes, but does not explicitly state (1) the already posted related service orders (e.g. second job had already posted following its 30 min period of time, i.e. after a shorter of the second period of time has expired) before the first job is posted as an individual or grouped service order, i.e. determining occurs whether to include first / second jobs as single item after a shorter of the second period of time has expired in which the first job still remains in the queue and has yet to be provided to the online marketplace).  Regarding (2) the online marketplace is for auction to the plurality of couriers, Jensen teaches this remaining limitation of an online marketplace of jobs (including job groupings) for auction available to a plurality of couriers (Jensen Figs 7-8, ¶[0036], ¶[0044-45], ¶[0048], claim 1). Hence, together the combination of the teachings of Zohar, Carpenter, and Jensen teach “a shorter of the first period of time or the second period of time has expired in which the first job or second job still remains in the queue and has yet to be provided to the online marketplace for auction to the plurality of couriers, determining, by the second server, whether to include the first job and the second job as a single item for auction in the online marketplace based at least in part 
Applicant argues that Carpenter does not teach the aforementioned claim limitation because “Carpenter further describes a time period is associated with each service order, and the determination of combining service orders occurs during the time period each service order is held.  Upon expiration of the holding time period of each service order, the system posts the service orders to service providers for fulfillment.  Specifically, ‘if the new service order is for a same-day service (block 320), it is only held for thirty minutes (block 322).  If the new service order is for a next-day service (block 324), it is held for two hours (block 326).  Otherwise, the new service is held for hour hours (block 328) before it is posted to the service providers.  Prior to posting the new service order, the already-posted service orders are searched again for related service orders (block 331).  If no related, posted service orders are found (block 333), the service order is posted to the service providers as an individual, ungrouped service order (block 335)” and “Carpenter describes, once the time period associated with each order expires, the system immediately posts the expired order to the service provider.  The determination of whether orders are related and should be linked is made to the unexpired orders before the expiration of any and made to the already posted orders before posting a newly expired order.  However, Carpenter does not describe determining the ability to bundle unexpired service orders and expired service orders before posting the expired service orders to service providers for fulfillment” (Remarks pg. 12-13).  Examiner disagrees.  Note that in Carpenter when a service order reaches expiration (Carpenter Fig 3A “B”), it does not get posted until Fig 3B steps 332 / 335, with intermediate step 331 to ‘Re-search for related, posted service orders’ occurring before the service order transitions out of the holding queue into a posted state in subsequent steps 332 / 335.  Hence, Carpenter does not immediately post out of the queue upon expiration and the determining step still occurs prior to posting the recently expired job.  Second, in response to the Applicant’s argument that “Carpenter does not describe determining the ability to bundle unexpired service orders and expired service orders before posting the expired service orders to service providers for fulfillment”, the claims do not require that one of the jobs have not expired as the Applicant after a shorter of the first period of time or the second period of time has expired (e.g. after the second job (30 min) has expired in Carpenter Fig 3A-3B, ¶[0031], ¶[0033]) in which the first job or second job still remains in the queue and has yet to be provided to the online marketplace for auction (e.g. after the second job (30 min) has expired and was already posted, and the first job has now reached its expiration (4 hour) time and already posted jobs are checked before posting in Carpenter Fig 3A-3B ¶[0031], ¶[0033], noting the first job has yet to be removed from the queue ‘prior to posting’ as either an individual service order or linked service order at step 331). This argument is not persuasive.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 20 November 2015 has been acknowledged by the Office.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-7 recite a method; claims 8-14 recite a system; and claims 15-20 recite a non-transitory computer readable storage medium.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
updating a queue by adding the first job into the queue for a first period of time that is determined based on the first delivery constraints, wherein expiration of the first period of time causes the first job to be listed on a marketplace for auction to a plurality of couriers; updating, the queue by adding the second job into the queue for a second period of time that is determined based on the second delivery constraints, wherein adding the second job occurs prior to expiration of the first period of time; after a shorter of the first period of time or the second period of time has expired in which the first job or the second job still remains in the queue and has yet to be provided to the marketplace for auction to the plurality of couriers, determining, whether to include the first job and the second job as a single item for auction in the marketplace based at least in part on the first delivery constraints and the second delivery constraints, the second period of time being shorter than the first period of time, and to include the first job and the second job as the single item facilitates minimizing a distance traveled or an amount of time for at least one of the plurality of couriers to complete the first job and the second job; and based on determining that the first job and the second job are included as the single item, listing of the first job and the second job as the single item on the marketplace for auction to the plurality of couriers in response to expiration of a third period of time that is determined based on the first delivery constraints and the second delivery constraints, enable a process for bidding, on the listing of the single item. 
The claim(s) as a whole recite methods of organizing human activities and/or mental processes. First, the limitations of one or more memory devices storing instructions; at least one processor coupled to the one or more memory devices; non-transitory computer readable storage medium; updating, by the second server, a queue by adding the first job into the queue for a first period of time that is determined based on the first delivery constraints, wherein expiration of the first period of time causes the first job to be listed on a marketplace for auction to a plurality of couriers; updating, by the second server, the queue by adding the second job into the queue for a second period of time that is determined based on the second delivery constraints, wherein adding the second job occurs prior to expiration of the first period of time; after a shorter of the first period of time or the second period of time has expired in which the first job or the second job still remains in the queue and has yet to be provided to the marketplace for auction to the plurality of couriers, determining, by the second server, whether to include the first job and listing of the first job and the second job as the single item on the marketplace for auction to the plurality of couriers in response to expiration of a third period of time that is determined based on the first delivery constraints and the second delivery constraints, the computing device to enable a process for bidding, on the listing of the single item are methods of organizing human activities.  For instance, the claims are similar to a delivery coordinator determining when and how to list delivery jobs for auction to carriers – including determining when jobs should be listed individually or listed together as a bundle based on when jobs are received and conditions. Other than reciting generic computer components, such as a computing device / memory devices / processor / non-transitory computer readable storage medium / second server, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. fundamental economic principles or practices; commercial interactions, marketing or sales activities or behaviors; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of one or more memory devices storing instructions; at least one processor coupled to the one or more memory devices; non-transitory computer readable storage medium; a first period of time that is determined based on the first delivery constraints; a second period of time that is determined based on the second delivery constraints; after a shorter of the first period of time or the second period of time has expired in which the first job or the second job still remains in the queue and has yet to be provided to the marketplace for auction to the plurality of couriers, determining, by the second server, whether to include the first job and the second job as a single item for auction in the marketplace based at least in part on the first delivery constraints and the second delivery constraints, the determined based on the first delivery constraints and the second delivery constraints as drafted are processes that, under its/their broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting memory devices / processor / non-transitory computer readable storage medium / second server, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic / general-purpose computer language, determining in the context of this claim encompasses the user manually evaluating delivery constraints and delivery information available then judging how long to maintain jobs in a queue before listing the jobs / bundles for auction, and judging whether to bundle the items. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. claim 1: second server, computing device; claim 8: memory devices, processor, second server, computing device; claim 15: processor, second server, computing device) does not take the claims out of the methods of the organizing human activities or mental processes grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1, 8, and 15 as a whole merely describes how to generally ‘apply’ the concept of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. memory devices, processor, non-transitory computer readable storage medium, second server, computing device) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these 
Next, the additional element of receiving and its steps of receiving, from a first server at a second server, a first job for delivery of a first package from a first pickup location to a first drop-off location, the first job including first delivery constraints; receiving, from the first server at the second server, a second job before the first period of time expires, the second job being for delivery of a second package from a second pickup location to a second drop-off location, the second job including second delivery constraints and being received after the first job are recited at a high level of generality (i.e. as a general means of gathering data for subsequent updating the queue, determining the first / second / third period of time, and determining whether to list the items as a single item), and amounts to mere data gathering and data transmission, which are forms of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processor / non-transitory computer readable storage medium / first server / second server (generic computers / general computer components) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of displaying and its limitations of causing, by the second server, a display of a user interface on a computing device are recited at a high level of generality (i.e. a general means of displaying a listed single item combining a first and second job on a marketplace), and amounts to mere outputting of data, which is a form of extra-solution activity.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processor / non-transitory computer readable storage medium, user interface, computing device (general computer components / generic computers) are only being used as a tool in the causing display, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding displaying more than using computers as a tool to perform an otherwise manual process. Accordingly, these 
Next, the additional element of the electronic network, and its steps of facilitating an exchange of data, over an electronic network, between the second server and the computing device are recited at a high level of generality (i.e. as a general means of transmitting data for subsequent bidding), and amounts to mere data transmission, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the second server, computing device, electronic network (generic computers / general computer components) are only being used as a tool in the exchanging data, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding exchanging data more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of an online marketplace for auction, and bidding via the network in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. online, Internet), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. processor, memory, non-transitory computer readable storage medium, first / second server, user interface, computing device), adding high-level extra-solution and/or post-solution activities (e.g. data gathering, data transmission, outputting data), and generally applying the exception to a technological environment / field of use (e.g. online). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea without a practical application.  Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using one or more memory devices / at least one processor / non-transitory computer readable storage medium / second server / computing device to perform updating, determining, listing, auction[ing], bidding amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f).
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving are recited at a high level of generality (i.e. as a general means of gathering / transmitting data for updating the queue, determining the first / second / third period of time, and determining whether to include the first and second job together), and amounts to mere data gathering / data transmission, which are a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processor / non-transitory computer readable storage medium / first server, second server) in these steps merely represents using generic / general-purpose computers as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, data transmission), representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), using a telephone for image transmission (TLI Communications), a computer receives and sends information over a network (buySAFE; OIP Techs), gathering statistics (OIP Techs). Also, see the Applicant’s specification ¶[0034], ¶[0038], ¶[0058] describing the additional element of receiving jobs at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe 
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the displaying are recited at a high level of generality (i.e. a general means of displaying a listed single item combining a first and second job on a marketplace), and amounts to mere outputting of data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processor / non-transitory computer readable storage medium, user interface, computing device) in these steps merely represents using a generic / general-purpose computer to as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these displaying steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. outputting / displaying data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE, OIP Techs), presenting offers (OIP Techs).  Also, see the Applicant’s specification ¶[0035], ¶[0139] describing the additional element of displaying at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars of displaying to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the electronic network and facilitating an exchange of data are recited at a high level of generality (i.e. as a general means of transmitting data for bidding), and amounts to mere data transmission, which are a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computers (i.e. second server, computing device) in these steps merely represents using generic / general-purpose computers as a tool, and are exchange of data steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data transmission) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE; OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding the online marketplace for auction and bidding via the network does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. online, Internet). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). Furthermore, the online marketplace for auction is also claimed at a high level of generality, representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular using the Internet to gather data (Symantec), a computer receives and sends information over a network (buySAFE), presenting offers and gathering statistics (OIP Techs). Also, see the Applicant’s specification ¶[0003], ¶[0031] describing the additional element of the online marketplace for auction as both known in the industry (e.g. eBay, Shutl) and at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars of an online marketplace for auction to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general-purpose computers, generally ‘applied’ to a field of use, and using general computer components in extra-solution capacities such as data gathering. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims 
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 8, and 15, and further considering the addition of dependent claims 2-7, 9-14, and 16-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by generic computers (e.g. processor; first / second server; computing device and user interface), see Alice (2014); and without providing a particular, non-generic arrangement of various computers / components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). With respect to the dependent claims:
Dependent claims 2, 9, and 16: The limitation determining that the first package and the second package can be delivered along a single route at less cost than the first package and the second package being delivered along the first route and second route, respectively is further directed to a method of organizing human activities (e.g. commercial interactions, managing personal behavior or relationships or interactions between people) and/or mental process (e.g. evaluation, judgement) as described in the independent claims. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 3, 10, and 17:  The limitation wherein the cost of a route is measured as a function of a distance to traverse the route or as a function of a time it takes to traverse the route only further narrows the previously recited abstract idea limitations, and/or represents a mathematical concept (i.e. mathematical relationship). For the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 4 and 11:  The limitation wherein the cost of a route is measured as a function of a number of distinct pickup locations and a number of distinct drop-off locations along the route and/or represents a mathematical concept (i.e. mathematical relationship). For the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 5: The limitations of determining whether to include the first job, the second job, and the third job as a subsequent single item for auction in the marketplace; and based on determining that the first job, the second job, and the third job is not included as the subsequent single item for auction in the marketplace, updating the queue by adding the third job into the queue for a fourth period of time that is determined based on the third delivery constraints, wherein expiration of the fourth period of time causes the third job to be listed on the marketplace for auction to the plurality of couriers are further directed to methods of organizing human activities (e.g. fundamental economic principles or practices; commercial interactions; managing personal behavior or relationships or interactions between people, following rules or instructions) similar to the independent claims.  Also, the limitations of determining whether to include the first job, the second job, and the third job as a subsequent single item for auction in the marketplace; and a fourth period of time that is determined based on the third delivery constraints are also further directed to mental processes (e.g. evaluation, judgement) similar to the independent claims.  Reciting an online marketplace in these determining / listing steps does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. online, Internet), which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  Next, the limitation of receiving a third job for delivery before the third period of time expires, the third job being for delivery of a third package receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), using a telephone for image transmission (TLI Communications), a computer receives and sends information over a network (buySAFE; OIP Techs), gathering statistics (OIP Techs). For these reasons, and those presented above with respect to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and do not provide significantly more than the abstract idea.
Dependent claims 6, 12-13, 18-19: The limitations of determining whether to include the first job, the second job, and the third job as a subsequent single item for auction in the marketplace;
based on determining that the first job, the second job, and the third job is to be included as the subsequent single item for auction in the online marketplace, generating the subsequent single item that is a bundle including the first, second, and third jobs, wherein the bundle provides a lowest combined cost of routes for delivery of the first, second, and third packages within the respective first, second, and third delivery constraints; causing display of a further user interface on the computing device that includes a listing of the subsequent single item on the marketplace for auction to the plurality of couriers in response to expiration of a fifth period of time that is determined based on the first delivery constraints, the second delivery constraints, and the third delivery constraints; and determining a likelihood that no new job for delivery of an additional package is to be received before the fifth period of time expires (claims 6, 13, 19) are further directed to methods of organizing human activities (e.g. fundamental economic principles or practices; commercial interactions; managing personal behavior or relationships or interactions between people, following rules or instructions) similar to the independent claims.  Also, the determining whether to include the first job, the second job, and the third job as a subsequent single item for auction in the marketplace; determining that the first job, the second job, and the third job is to be included as the subsequent single item for auction in the online marketplace; a fifth period of time that is determined based on the first delivery constraints, the second delivery constraints, and the third delivery constraints; and determining a likelihood that no new job for delivery of an additional package is to be received before the fifth period of time expires (claims 6, 13, 19) are also further directed to mental processes (e.g. evaluation, judgement) similar to the independent claims.  Reciting an online marketplace in these determining / listing steps does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. online, Internet), which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  Next, the limitation of receiving a third job for delivery before the third period of time expires, the third job being for delivery of a third package from a third pickup location to a third drop-off location, the third job including third delivery constraints is an additional element recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining, updating, and listing steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), using a telephone for image transmission (TLI Communications), a computer receives and sends information over a network (buySAFE; OIP Techs), gathering statistics (OIP Techs). Next, the limitation of causing display of a further user interface on the computing device is an additional element recited at a high level of generality (i.e. as a general means of outputting data for subsequent auction), and amounts to mere outputting data, which is a form of insignificant extra-solution activity, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  Furthermore, these displaying steps are also claimed at a high level of generality, and/or as insignificant Symantec), a computer receives and sends information over a network (buySAFE, OIP Techs), presenting offers (OIP Techs). For these reasons, and those presented above with respect to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and do not provide significantly more than the abstract idea.
Dependent claims 7, 14, and 20: The limitation of processing historical data regarding a rate at which jobs are received, and (claim 7) / or (claims 14, 20) a likelihood of receiving a job with an associated pickup or drop-off location that is within a threshold distance limit from any pickup or drop-off locations associated with other jobs in the queue before each of their respective associated time periods expire is further directed to a method of organizing human activities (e.g. commercial interactions, managing personal behavior or relationships or interactions between people, following rules or instructions) and/or mental process (e.g. evaluation, judgement). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claims 1,  8, 15, and the dependent claims 2-7, 9-14, 16-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2013/0024249 A1 to Zohar et al. in view of US patent application publication 2010/0042461 A1 to Carpenter et al. in view of US patent application publication 2008/0235147 A1 to Jensen.
Claim 1:
	Zohar, as shown, teaches the following:
A method comprising: 
receiving, from a first server at a second server, a first job for delivery of a first package from a first pickup location to a first drop-off location, the first job including first delivery constraints (Zohar Fig 1, Fig 7, ¶[0063], ¶[0065], ¶[0076], ¶[0102] details receiving a job online for delivery of a person (i.e. package) from a first pickup location to a first drop-off 
With respect to the following 
updating, by the second server, a queue by adding the first job into the queue for a first period of time that is determined based on the first delivery constraints, wherein expiration of the first period of time causes the first job to be listed on an online marketplace for auction to a plurality of couriers; 
Zohar details updating, by the second server, a queue by adding the first job into the queue based on the first delivery constraints (Zohar Fig 7, ¶[0017-18], ¶[0063-67], ¶[0070], ¶[0105] details using weighted fair queuing for job requests that are based on delivery constraints and then listed to the couriers / vehicles and processed at a central server), but does not explicitly state (1) adding the first job into a queue for a first period of time determined based on the first constraints, wherein expiration of the first period of time causing the first job to be listed on an online marketplace, (2) the online marketplace for auction to a plurality of couriers.
Regarding (1) Carpenter teaches updating a queue by adding the first job into a queue for a first period of time that is determined based on the first constraints, and wherein expiration of the first period of time causes the first job to be listed on an online marketplace (Carpenter Fig 3A-3B, ¶[0009], ¶[0031], ¶[0033] details placing the job into a queue for a hold time (e.g. 4 hours) based on a request constraint and when hold time expires post the service request to the marketplace). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include updating a queue by adding the first job into a queue for a first period of time that is determined based on the first constraints, and wherein expiration of the first period of time causes the first job to be listed on an online marketplace as taught by Carpenter with the teachings of Zohar, with the motivation that “the service provider benefits from the fact that by accepting grouped service orders, the service provider is spending more time rendering services” with less time between services (Carpenter ¶[0042]).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
receiving, from the first server at the second server, a second job before the first period of time expires, the second job being for delivery of a second package from a second pickup location to a second drop-off location, the second job including second delivery constraints and being received after the first job; 
Zohar, as shown in Fig 7, ¶[0027], ¶[0064-65], ¶[0105], claim 57 details receiving multiple delivery orders (i.e. first and second jobs) to transport people (i.e. packages) from pickup to drop off locations, i.e. first and second delivery constraints; and ¶[0037], ¶[0066], ¶[0096] details relaying the job requests from a first server to a second server), but does not explicitly state the second job is received before the first period of time expires.  However, Carpenter teaches receiving a second job before the first period of time expires and being received after the first job (Carpenter Fig 3A, ¶[0031], ¶[0033-34] details receiving a second job before the first job queue time has expired, comparing the second job when it arrives to the previously received jobs that are non-posted, i.e. receiving a second job after the first job and the first job has not expired). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a second job before the first period of time expires and being received after 
	Carpenter also teaches the following:
updating, by the second server, the queue by adding the second job into the queue for a second period of time that is determined based on the second delivery constraints, wherein adding the second job occurs prior to expiration of the first period of time (Carpenter Fig 3A, ¶[0031], ¶[0033-34] details receiving a second job when a first job is still active in the queue, i.e. before the first job queue time has expired; and Fig 3B, ¶[0007], ¶[0031], ¶[0033-34], ¶[0042], claims 12-13 details placing the second job into a queue individually for a hold time (e.g. 30 min) based on its request constraints before it is later posted to providers); 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include updating by the second server, the queue by adding the second job into the queue for a second period of time that is determined based on the second delivery constraints, wherein adding the second job occurs prior to expiration of the first period of time, as taught by Carpenter with the teachings of Zohar (in view of Carpenter in view of Jensen), with the motivation that “the service provider benefits from the fact that by accepting grouped service orders, the service provider is spending more time rendering services” with less time between services (Carpenter ¶[0042]).
With respect to the following:
after a shorter of the first period of time or the second period of time has expired in which the first job or second job still remains in the queue and has yet to be provided to the online marketplace for auction to the plurality of couriers, determining, by the second server, whether to include the first job and the second job as a single item for auction in the online marketplace based at least in part on the first delivery constraints and the second delivery constraints, the second period of time being shorter than the first period of time, and to include the first job and the second job as the single item facilitates 
based on determining that the first job and the second are included as the single item, causing, by the second server, display of a user interface on a computing device that includes listing of the first job and the second job as the single item on the online marketplace for auction to the plurality of couriers in response to expiration of a third period of time that is determined based on the first delivery constraints and the second delivery constraints,
Zohar, as shown in Fig 2, Fig 7, ¶[0064], ¶[0083-89], ¶[0104-105], claims 57-59, claim 62-63 details the server determining whether to include the first and second jobs together (i.e. as a single item) for couriers based on the first and second delivery constraints, and ¶[0039], ¶[0042], ¶[0074], claim 71 details decision algorithms for courier jobs include minimizing costs and metrics of routes including route duration and route length regarding shared routes and direct routes, but does not explicitly state (1) the determining occurs after a shorter of the first period of time or the second period of time has expired in which the first job or second job still remains in the queue and has yet to be provided to the online marketplace; the second period of time being shorter than the first period of time; based on determining that the first job and the second are included as the single item, causing, by the second server, display of a user interface on a computing device that includes listing of the first job and the second job as the single item on the online marketplace in response to expiration of a third period of time that is determined based on the first delivery constraints and the second delivery constraints and (2) the online marketplace is for auction to the plurality of couriers.
Regarding (1) Carpenter teaches these limitations: the determining occurs after a shorter of the first period of time or the second period of time has expired in which the first job or second job still remains in the queue and has yet to be provided to the online marketplace, the second period of time being shorter than the first period of time (Carpenter Fig 3A-3B at least path 322 / 326 / 328 [Wingdings font/0xE0] B [Wingdings font/0xE0] 331 [Wingdings font/0xE0] 333 [Wingdings font/0xE0] 335 / 332, ¶[0031], ¶[0033-34] details the queue expiration time periods for jobs differ based on the urgency of each of the job requests such as 30 minutes, 2 hours, or 4 hours, i.e. second job second period of time (30 min) is shorter than the first job first period of time (4 hours); the second job reaching already posted related service orders (e.g. second job had already posted following its 30 min period of time, i.e. after a shorter of the second period of time has expired) before the first job is either posted as an individual or grouped service order, i.e. determining occurs whether to include first / second jobs as single item after a shorter of the second period of time has expired in which the first job still remains in the queue and has yet to be provided to the online marketplace); and based on determining that the first job and the second are included as the single item, causing, by the second server, display of a user interface on a computing device that includes listing of the first job and the second job as the single item on the online marketplace in response to expiration of a third period of time that is determined based on the first delivery constraints and the second delivery constraints (Carpenter Fig 3A-3B, ¶[0007], ¶[0031], ¶[0033-34] details that once the first job and second job have been combined as a single job / item, the system lists the system lists them as a single job for bidding on the marketplace at a listing time (third period of time) once the first occurring hold time expiration of an individual job within the single combined job has been reached, i.e. expiration of third period time equals the first occurring of (a) expiration of first period of time (first job) and (b) expiration of second period of time (second job), and hold times are based on the respective delivery constraints).
 It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the determining occurs after a shorter of the first period of time or the second period of time has expired in which the first job or second job still remains in the queue and has yet to be provided to the online marketplace; the second period of time being shorter than the first period of time, and based on determining that the first job and the second are included as the single item, causing, by the second server, display of a user interface on a computing device that includes listing of the first job and the second job as the single item on the online marketplace in response to expiration of a third period of time 
Regarding (2) the online marketplace is for auction to the plurality of couriers, Jensen teaches this remaining limitation of an online marketplace of jobs (including job groupings) for auction available to a plurality of couriers (Jensen Figs 7-8, ¶[0036], ¶[0044-45], ¶[0048], claim 1). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the auction is in the online marketplace as taught by Jensen, with the teachings of Zohar in view of Carpenter (in view of Jensen), with the motivation of “allowing shipping vendors to make fewer trips by combining deliveries, thus reducing costs” (Jensen ¶[0004]).  In further support, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the online marketplace for auction to a plurality of couriers of Jensen for the online marketplace of Zohar in view of Carpenter (see Carpenter ¶[0009], ¶[0031] above).  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Jensen (of Zohar in view of Carpenter in view of Jensen) also teaches the following:
the causing the display of the user interface on the computing device that includes the listing of the first job and the second job as the single item facilitating an exchange of data, over an electronic network, between the second server and the computing device to enable a process for bidding, via the electronic network, on the listing of the single item (Jensen Fig 4, ¶[0016], ¶[0018-19], ¶[0036], ¶[0039] details the online auction system for couriers accessing an online auction server from their devices to bid on shipping orders including combined orders).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include causing the display of the user interface on the computing device that includes the listing of the first job and the second job as the single item facilitating an exchange of data, over an electronic network, 
Claim 2:
	Zohar in view of Carpenter in view of Jensen, as shown above, teaches the limitations of claim 1.  Zohar also teaches the following:
wherein determining whether to include the first job and the second job as the single item for auction in the online marketplace includes determining that the first package and the second package can be delivered along a single route at less cost than the first package and the second package being delivered along a first route and a second route, respectively (Zohar ¶[0019-20], ¶[0066] details determining that the first and second job performed by a single courier shared route is more cost effective (i.e. less cost) than individual direct routes for each). 
Claim 3:
Zohar in view of Carpenter in view of Jensen, as shown above, teaches the limitations of claim 2.  Zohar also teaches the following:
wherein a cost of a route is measured as a function of a distance a courier travels to traverse the route or as a function of a time it takes to traverse the route (Zohar ¶[0066], ¶[0069] details cost of a route is measured as a function of total amount of travel time; and measured as a function of costs per passenger mile, i.e. distance courtier travels to traverse the route). 
Claim 4:
Zohar in view of Carpenter in view of Jensen, as shown above, teaches the limitations of claim 2.  Zohar also teaches the following:
wherein a cost of a route is measured as a function of a number of distinct pickup locations and a number of distinct drop-off locations along the route (Zohar ¶[0021], 
Claim 5:
Zohar in view of Carpenter in view of Jensen, as shown above, teaches the limitations of claim 1.  With respect to the following:
receiving a third job for delivery before the third period of time expires, the third job being for delivery of a third package from a third pickup location to a third drop-off location, the third job including third delivery constraints;
determining whether to include the first job, the second job, and the third job as a subsequent single item for auction in the online marketplace; and 
Zohar (applying the online marketplace of Carpenter / Jensen as shown above) details receiving a third job for delivery for a third person (i.e. package) from a third pickup location to a third drop-off location including delivery constraints (Zohar Fig 2, Fig 7, ¶[0057], ¶[0063-65], claims 57-58 details receiving a plurality of jobs – plurality includes any integer per ¶[0057], i.e. a third job – also with sharing constraints and a pickup and drop off delivery constraints); and determining whether to include the first job, the second job, and the third job as a subsequent single item (Zohar Fig 7, ¶[0019], ¶[0083-89], ¶[0104-105], claims 57-59, claim 62-63 details determining whether the additional job matches an existing ride group), but does not explicitly state (1) receiving the third delivery job before the third period of time expires (i.e. when the first and second jobs as a single item are listed in independent claim 1 above), and (2) first / second / third jobs as combined are listed for auction in the online marketplace.
Regarding (1) receiving the third delivery job before the third period of time expires, Carpenter teaches this limitation receiving a new (third) job request and then searching for related service orders including searching previously grouped orders that have not been posted yet, i.e. before third period of time expires, to determine whether to include the first, second, third jobs as a combined item (Carpenter Fig 3A, ¶[0032-33], ¶[0040]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving the third delivery job before the third period of time expires as taught by Carpenter with the teachings of Zohar (in view of Carpenter in view of Jensen), with the motivation that “the service provider benefits from the fact that by accepting grouped service orders, the 
Regarding (2) first / second / third jobs as combined are listed for auction in the online marketplace, Jensen teaches this limitation (Jensen Figs 7-8, ¶[0036], ¶[0044-45], ¶[0048], claim 1). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include first / second / third jobs as combined are listed for auction in the online marketplace as taught by Jensen, with the teachings of Zohar in view of Carpenter (in view of Jensen), with the motivation of “allowing shipping vendors to make fewer trips by combining deliveries, thus reducing costs” (Jensen ¶[0004]). 
	Carpenter (of Zohar in view of Carpenter in view of Jensen, applying that the online marketplace is an online marketplace for auction to a plurality of couriers as per Jensen above) also teaches this limitation:
based on determining that the first job, the second job, and the third job is not included as the subsequent single item for auction in the online marketplace, updating the queue by adding the third job into the queue for a fourth period of time that is determined based on the third delivery constraints, wherein expiration of the fourth period of time causes the third job to be listed on the online marketplace for auction to the plurality of couriers (Carpenter Fig 3A, ¶[0032-33] details determining that there are no existing related service jobs to associate with the new (third) job, and then holding the new third job for a set period of time based on the urgency of the service order waiting for a potential associated job / job grouping, until otherwise that new job is posted individually in the online marketplace).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include based on determining that the first job, the second job, and the third job is not included as the subsequent single item in the online marketplace (online auction marketplace to plurality of couriers, per Jensen), updating the queue by adding the third job into the queue for a fourth period of time that is determined based on the third delivery constraints, wherein expiration of the fourth period of time causes the third job to be listed on the online marketplace as taught by Carpenter with the teachings of Zohar (in view of Carpenter in view of Jensen), with the motivation that “the service provider benefits from the fact 
Claim 6:
Zohar in view of Carpenter in view of Jensen, as shown above, teaches the limitations of claim 1.  With respect to the following:
receiving a third job for delivery before the third period of time expires, the third job being for delivery of a third package from a third pickup location to a third drop-off location, the third job including third delivery constraints;
determining whether to include the first job, the second job, and the third job as a subsequent single item for auction in the online marketplace;
Zohar (applying the online marketplace of Carpenter / Jensen as shown above) details receiving a third job for delivery for a third person (i.e. package) from a third pickup location to a third drop-off location including delivery constraints (Zohar Fig 2, Fig 7, ¶[0057], ¶[0063-65], claims 57-58 details receiving a plurality of jobs – plurality includes any integer per ¶[0057], i.e. a third job – also with sharing constraints and a pickup and drop off delivery constraints); and determining whether to include the first job, the second job, and the third job as a subsequent single item (Zohar Fig 7, ¶[0019], ¶[0083-89], ¶[0104-105], claims 57-59, claim 62-63 details determining whether the additional job matches an existing ride group), but does not explicitly state (1) receiving the third delivery job before the third period of time expires (i.e. when the first and second jobs as a single item are listed in independent claim 1 above), and (2) first / second / third jobs as combined are listed for auction in the online marketplace.
Regarding (1) receiving the third delivery job before the third period of time expires, Carpenter teaches this limitation receiving a new (third) job request and then searching for related service orders including searching previously grouped orders that have not been posted yet, i.e. before third period of time expires, to determine whether to include the first, second, third jobs as a combined item (Carpenter Fig 3A, ¶[0032-33], ¶[0040]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving the third delivery job before the third period of time expires as taught by Carpenter with the teachings of Zohar (in view of Carpenter in view of Jensen), with the motivation that “the service provider benefits from the fact that by accepting grouped service orders, the 
Regarding (2) first / second / third jobs as combined are listed for auction in the online marketplace, Jensen teaches this limitation (Jensen Figs 7-8, ¶[0036], ¶[0044-45], ¶[0048], claim 1). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include first / second / third jobs as combined are listed for auction in the online marketplace as taught by Jensen, with the teachings of Zohar in view of Carpenter (in view of Jensen), with the motivation of “allowing shipping vendors to make fewer trips by combining deliveries, thus reducing costs” (Jensen ¶[0004]). 
	Carpenter (of Zohar in view of Carpenter in view of Jensen, applying that the online marketplace is an online marketplace for auction to a plurality of couriers as per Jensen above) also teaches this limitation:
based on determining that the first job, the second job, and the third job is to be included as the subsequent single item for auction in the online marketplace, generating the subsequent single item that is a bundle including the first, second, and third jobs (Carpenter Fig 3A, ¶[0032-33] details determining that there is an existing related service jobs or group of jobs to associate with the new (third) job, linking the third job and then subsequently posting the and the combined bundle of the first, second, third job together),
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include based on determining that the first job, the second job, and the third job is to be included as the subsequent single item for auction in the online marketplace (online auction marketplace, per Jensen), generating the subsequent single item that is a bundle including the first, second, and third jobs as taught by Carpenter with the teachings of Zohar (in view of Carpenter in view of Jensen), with the motivation that “the service provider benefits from the fact that by accepting grouped service orders, the service provider is spending more time rendering services” with less time between services (Carpenter ¶[0042]).
	Zohar also teaches the following:
wherein the bundle provides a lowest combined cost of routes for delivery of the first, second, and third packages within the respective first, second, and third delivery 
Carpenter (of Zohar in view of Carpenter in view of Jensen, applying that the online marketplace is an online marketplace for auction to a plurality of as per Jensen above) also teaches the following:
causing display of a further user interface on the computing device that includes a listing of the subsequent single item on the online marketplace for auction to the plurality of couriers in response to expiration of a fifth period of time that is determined based on the first delivery constraints, the second delivery constraints, and the third delivery constraints (Carpenter Fig 3A-3B, ¶[0007], ¶[0031], ¶[0033] details that once the jobs have combined as a single job / item (which includes adding a single job to an already grouped job), the system lists the system lists them as a single job for bidding on the marketplace at a listing time (fifth period of time) when the first occurring hold time expiration of an individual job within the single combined job has been reached, i.e. expiration of fifth period time equals the minimum of (a) expiration of first period of time (first job) and (b) expiration of second period of time (second job) and (c) expiration of the hold time associated with the third job), and hold times are based on the respective delivery constraints); and
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include display of a further user interface on the computing device that includes a listing of the subsequent single item on the online marketplace (online auction marketplace for a plurality of couriers, per Jensen) in response to expiration of a fifth period of time that is determined based on the first delivery constraints, the second delivery constraints, and the third delivery constraints as taught by Carpenter with the teachings of Zohar (in view of Carpenter in view of Jensen), with the motivation that “the service provider benefits from the fact that by accepting grouped service orders, the service provider is spending more time rendering services” with less time between services (Carpenter ¶[0042]).
With respect to the following:
determining a likelihood that no new job for delivery of an additional package is to be received before the fifth period of time expires. 

Claim 7:
Zohar in view of Carpenter in view of Jensen, as shown above, teaches the limitations of claim 6.  Zohar also teaches the following:
wherein determining the likelihood that no new job for delivery of the additional package is to be received includes processing historical data regarding a rate at which jobs are received (Zohar ¶[0069], ¶[0082], ¶[0092], ¶[0103] details processing historical request data to anticipate upcoming requests, including large-scale individual event scenarios expecting large numbers of people needing transport from one particular location to another, i.e. an anticipated rate at which jobs are received, and details bundling; and details determining whether jobs are correlated as to whether locations are along the same route),
With respect to the following:
wherein determining the likelihood that no new job for delivery of the additional package is to be received includes… and a likelihood of receiving a job with an associated pickup or drop-off location that is within a threshold distance limit from any pickup or drop-off 
Jensen (of Zohar in view of Carpenter in view of Jensen), as shown above in the rejection of claim 6 and in Figs 7-8, ¶[0036], ¶[0048], claim 1, teaches listing the particular previously created bundle on the online marketplace for auction prior to the expired time period when no new associated job will be added, i.e. determining likelihood is zero; but does not explicitly state that associated jobs include those with associated pickup or drop-off location that is within a threshold distance limit from any pickup or drop-off locations associated with other jobs in the queue.  However, Carpenter teaches this remaining limitation such that associated jobs include those within a common geographic region and that are less than a predetermined distance from each other (Carpenter ¶[0031], claim 8).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a job with an associated pickup or drop-off location that is within a threshold distance limit from any pickup or drop-off locations associated with other jobs in the queue as taught by Carpenter with the teachings of Zohar (in view of Carpenter in view of Jensen), with the motivation that “the service provider benefits from the fact that by accepting grouped service orders, the service provider is spending more time rendering services” with less time between services (Carpenter ¶[0042]).
Claims 8-11:
Claims 8-11 recite substantially similar limitations as claims 1-4 respectively and therefore claims 8-11 are rejected under the same rationale and reasoning presented above for claims 1-4 respectively.
Claim 12:
Zohar in view of Carpenter in view of Jensen, as shown above, teaches the limitations of claim 11.  With respect to the following:
receiving a third job for delivery before the third period of time expires, the third job being for delivery of a third package from a third pickup location to a third drop-off location, the third job including third delivery constraints;
determining whether to include the first job, the second job, and the third job as a subsequent single item for auction in the online marketplace;

Regarding (1) receiving the third delivery job before the third period of time expires, Carpenter teaches this limitation receiving a new (third) job request and then searching for related service orders including searching previously grouped orders that have not been posted yet, i.e. before third period of time expires, to determine whether to include the first, second, third jobs as a combined item (Carpenter Fig 3A, ¶[0032-33], ¶[0040]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving the third delivery job before the third period of time expires as taught by Carpenter with the teachings of Zohar (in view of Carpenter in view of Jensen), with the motivation that “the service provider benefits from the fact that by accepting grouped service orders, the service provider is spending more time rendering services” with less time between services (Carpenter ¶[0042]).
Regarding (2) first / second / third jobs as combined are listed for auction in the online marketplace, Jensen teaches this limitation (Jensen Figs 7-8, ¶[0036], ¶[0044-45], ¶[0048], claim 1). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include first / second / third jobs as combined are listed for auction in the online marketplace as taught by Jensen, with the teachings of Zohar in view of Carpenter (in view of Jensen), with the motivation of “allowing shipping vendors to make fewer trips by combining deliveries, thus reducing costs” (Jensen ¶[0004]). 

based on determining that the first job, the second job, and the third job is to be included as the subsequent single item for auction in the online marketplace, generating the subsequent single item that is a bundle including the first, second, and third jobs (Carpenter Fig 3A, ¶[0032-33] details determining that there is an existing related service jobs or group of jobs to associate with the new (third) job, linking the third job and then subsequently posting the and the combined bundle of the first, second, third job together),
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include based on determining that the first job, the second job, and the third job is to be included as the subsequent single item for auction in the online marketplace (online auction marketplace, per Jensen), generating the subsequent single item that is a bundle including the first, second, and third jobs as taught by Carpenter with the teachings of Zohar (in view of Carpenter in view of Jensen), with the motivation that “the service provider benefits from the fact that by accepting grouped service orders, the service provider is spending more time rendering services” with less time between services (Carpenter ¶[0042]).
	Zohar also teaches the following:
wherein the bundle provides a lowest combined cost of routes for delivery of the first, second, and third packages within the respective first, second, and third delivery constraints (Zohar ¶[0066], ¶[0074], ¶[0088-89] details bundling and grouping minimizes costs for satisfying the transportation / delivery requests);
Carpenter (of Zohar in view of Carpenter in view of Jensen, applying that the online marketplace is an online marketplace for auction to a plurality of couriers as per Jensen above) also teaches the following:
causing display of a further user interface on the computing device that includes a listing of the subsequent single item on the online marketplace for auction to the plurality of couriers in response to expiration of a fifth period of time that is determined based on the 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include display of a further user interface on the computing device that includes a listing of the subsequent single item on the online marketplace (online auction marketplace for a plurality of couriers, per Jensen) in response to expiration of a fifth period of time that is determined based on the first delivery constraints, the second delivery constraints, and the third delivery constraints as taught by Carpenter with the teachings of Zohar (in view of Carpenter in view of Jensen), with the motivation that “the service provider benefits from the fact that by accepting grouped service orders, the service provider is spending more time rendering services” with less time between services (Carpenter ¶[0042]).
Claim 13:
Zohar in view of Carpenter in view of Jensen, as shown above, teaches the limitations of claim 12.  With respect to the following:
determining a likelihood that no new job for delivery of an additional package is to be received before the fifth period of time expires. 
Carpenter (of Zohar in view of Carpenter in view of Jensen), as shown in Fig 2A-2B, ¶[0033-36] details listing a packaged grouping after a period of time (i.e. fifth period of time) expires, but does not explicitly state determining a likelihood that no new job for delivery of an additional package is to be received before the time expires.  However, Jensen teaches this remaining limitation by listing the particular previously created bundle on the online marketplace for auction prior to the expired time period 
Claim 14:
Zohar in view of Carpenter in view of Jensen, as shown above, teaches the limitations of claim 13.  Zohar (in view of Carpenter in view of Jensen) also teaches the following:
wherein determining the likelihood that no new job for delivery of the additional package is to be received includes processing historical data regarding at least one of: a rate at which jobs are received, or a likelihood of receiving a job with an associated pickup or drop-off location that is within a threshold distance limit from any pickup or drop-off locations associated with other jobs in the queue before each of their respective associated time periods expire (Zohar ¶[0069], ¶[0082], ¶[0092], ¶[0103] details processing historical request data to anticipate upcoming requests, including large-scale individual event scenarios expecting large numbers of people needing transport from one particular location to another, i.e. an anticipated rate at which jobs are received).
Claims 15-17:
Claims 15-17 recite substantially similar limitations as claims 1-3 respectively and therefore claims 15-17 are rejected under the same rationale and reasoning presented above for claims 1-3 respectively.
Claims 18-20:
Claims 18-20 recite substantially similar limitations as claims 12-14 respectively and therefore claims 18-20 are rejected under the same rationale and reasoning presented above for claims 12-14 respectively.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2016/0027306 A1 to Lambert et al. details ride chaining.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628